         Case 1:19-cr-00292-JDB Document 168 Filed 06/07/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                  :               19 Cr. 292 (JDB)

v.                                             :

REGINALD MAURICE SUTTON                        :

Defendant.                                     :

        DEFENDANT’S UNOPPOSED MOTION TO CONTINUE SENTENCING

       Defendant Reginald Sutton respectfully moves this Court to continue the sentencing in

this case, currently scheduled for June 24, 2020 until the week of August 3-7, 2020, or such other

time thereafter convenient with the Court’s schedule. The defense makes this request in the hope

that the restrictions on “in court” proceedings in the U.S. District Court for the District of

Columbia will be lifted by August and the defendant can have an “in person” sentencing before

this Court. Undersigned has spoken with the prosecutor assigned to this case, and the defense

represents that the Government has no objection to the requested continuance.

       An appropriate draft Order is attached hereto.


                                                       Respectfully submitted,

                                                       Robert Feitel

                                                       _____________________________
                                                       Robert Feitel, Esquire
                                                       Law Office of Robert Feitel
                                                       1300 Pennsylvania Avenue, N.W.
                                                       #190-515
                                                       Washington, D.C. 20008
                                                       D.C. Bar No. 366673
                                                       202-450-6133 (office)
                                                       202-255-6637 (cellular)
                                                       RF@RFeitelLaw.com




                                                   1
         Case 1:19-cr-00292-JDB Document 168 Filed 06/07/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via ECF, to Greg Rosen, Assistant
U.S. Attorneys 555 4th Street, N.W., this 7th day of June, 2020



                                            Robert Feitel

                                            ___________________________
                                            Robert Feitel




                                               2
